FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 MARK ONE [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-9494 ASPEN EXPLORATION CORPORATION (Exact Name of registrant as Specified in its Charter) Delaware 84-0811316 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) Suite 208, 2050 S. Oneida St., Denver, Colorado 80224-2426 (Address of Principal Executive Offices) (Zip Code) Issuer’s telephone number:(303)639-9860 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that Aspen was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated filer o (Do not check if a smaller reporting company)Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes þNo o Indicate the number of shares outstanding of each of the Issuer's classes of common stock as of the latest practicable date. Class Outstanding at May 1, 2010 Common stock, $.005 par value 1 TABLE OF CONTENTS Page Part I – Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4T. Controls and Procedures 17 Part II Item 1. Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Reserved 18 Item 5. Other Information 18 Item 6. Exhibits 19 2 Part I.FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS ASPEN EXPLORATION CORPORATION AND SUBSIDIARY (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, June 30, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Account and trade receivables Deferred income taxes, net Other current assets Total current assets Property and equipment Support equipment Accumulated depreciation ) ) Net property and equipment Total assets $ $ (Statement Continues) The accompanying notes are an integral part of these condensed consolidated financial statements. 3 ASPEN EXPLORATION CORPORATION AND SUBSIDIARY (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED CONSOLIDATED BALANCE SHEETS (Continued) March 31, June 30, (unaudited) LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Income tax payable - Total current liabilities Stockholders' equity: Common stock, $.005 par value: Authorized: 50,000,000 shares Issued and outstanding: At March 31, 2010, and June 30, 2009, 7,259,622 shares Capital in excess of par value Accumulated other comprehensive (loss) ) ) Retained earnings: Accumulated prior to the development stage - (Deficit) accumulated during the development stage ) - Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 ASPEN EXPLORATION CORPORATION AND SUBSIDIARY (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended March 31, March 31, Operating expenses: Selling, general and administrative $ Depreciation expense Operating loss ) Other income (expenses) Interest and other income Interest and other (expenses) - ) ) ) Gain on sale of marketable securities - - (Loss) on sale of equipment - ) - ) Total other income (expenses) ) ) Loss from continuing operations before income taxes ) Income tax benefit (Loss) from continuing operations ) Discontinued operations Income (loss) from discontinued operations (net of applicable income taxes of $0 and $1.3 million) - ) - ) Loss on disposal of oil & gas operations (net of applicable income taxes of $22,000 and $875,000) Net (loss) $ ) $ ) $ ) $ ) Basic net (loss) per share $ ) $ ) $ ) $ ) Weighted average number ofcommon shares outstanding used to calculate basic net (loss) per share : The accompanying notes are an integral part of these condensed consolidated financial statements. 5 ASPEN EXPLORATION CORPORATION AND SUBSIDIARY (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended March 31, Cash Flows from Operating Activities: Net (loss) $ ) $ ) Adjustments to reconcile net (loss) to net cash provided by (used in) operating activities: Accretion and depreciation, depletion, and amortization Impairment of oil and gas properties - Deferred income taxes ) ) Gain on conveyances of property - Realized (gain) on marketable securities - ) Loss on sale of equipment Changes in assets and liabilities: Decrease in current assets other than cash, cash equivalents, and short-term marketable securities (Decrease) in current liabilities other than notes payable and asset retirement obligation ) ) Net Cash Provided by (Used in) Operating Activities ) Cash Flows from Investing Activities: Sale of oil and gas properties - Deposits on sale of gas property - Additions to oil and gas property - ) Sales of marketable securities - Sale of property and equipment Net Cash Provided by Investing Activities Cash Flows from Financing Activities: Payment of long-term debt - ) Payment of cash dividends ) - Net Cash (Used in) Financing Activities ) ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, beginning of period Cash and Cash Equivalents, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Supplemental non-cash activity Increase in fair value of marketable securities (net of income taxes of $6,118 and $(182,570), respectively) $ $ Note receivable on sale of oil & gas properties $
